Curia, per

Savage, Ch. J.
Taking the two memo-randa together, the agreement was, that the defendant should convey “ the Haivkins place,” as expressed in the memorandum signed by the defendant. According to the memorandum signed by the plaintiff, the agreement was for the purchase of “ the Hawkins place, containing one hundred acres.” Suppose the defendant had executed a deed in the language of the agreement, “ the Hawkins place, containing one hundred acres ;” how much would the purchaser have taken ? The Hawkins place was a piece of ground, known by that name, because Hawkins had occupied it, and it was set off to him by the defendant in person. I apprehend that such a conveyance would authorize the grantee to hold all that was actually laid off to Hawkins, as far east as the stake stuck by the survey- or in the presence of the defendant and Hawkins, without regard to the quantity of acres. The words, “ one hundred acres,” were matter of description. It seems to me similar to conveying a lot by its number, containing 600 *484acres. The purchaser takes the lot, whether it contains more or less than the specified quantity. This is like the case of Mann v. Pearson, (2 John. Rep. 37,) where, in a deed of lot 74, Lysander, containing 600 acres, the contents were said to be matter of description merely. The court considered the number of the lot as a reference to the metes and bounds. In this case, the description of “ the Hawkins place,” referred to the actual location of the lot, as possessed by Hawkins.
I am of opinion the judge decided correctly ; and that a new trial should be denied.
New trial denied.